DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2022 has been entered.
By the above submission, Claims 1, 2, 5, 9-12, 14, and 18 have been amended.  Claims 15-17 have been canceled.  No new claims have been added.  Claim 13 was previously withdrawn from further consideration as directed to a nonelected invention.  Claims 1-12, 14, and 18 are currently under examination in the present application.

Response to Arguments

Applicant's arguments filed 08 February 2022 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1-12 and 15-18 under 35 U.S.C. 112(a) for failure to comply with the written description requirement, Applicant argues that the claims have been amended and the new limitations are supported by the specification (see pages 8-9 of the present response).  The claims as amended remain rejected 
Regarding the rejection of Claims 1-10 and 15-18 under 35 U.S.C. 112(a) for failure to comply with the enablement requirement, Applicant argues that the limitation of “committing, by the client, to the encoded information using data identification information” is enabled by the specification, stating that a person skilled in the art “would have understood that the committing feature… is enabled” (page 9 of the present response).  However, it is noted that the presence of enabling disclosure is the conclusion that Applicant is attempting to prove; this is merely a conclusory statement with no evidence or explanation provided.  Although Applicant argues that the committing feature is to be applied to the encoded data (page 9 of the present response), this merely describes the input to a committing function without providing any details of how the commitment would occur.  Although Applicant argues that applying commitment schemes is common practice and generic (page 9 of the present response), Applicant provides no evidence or explanation in support of these assertions.  Arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure.  See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964).  See also MPEP § 2164.06(c).
Regarding the rejection of Claims 1-12 and 14-18 under 35 U.S.C. 102(a)(1) as anticipated by Armknecht et al, “Outsourced Proofs of Retrievability”, and with general reference to the independent claims, Applicant argues that Armknecht does not disclose 
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Specification

The objection to the disclosure for informalities is withdrawn in light of the amendments to the specification.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claims 1 and 10 have been amended to recite encoding data “using the generated private key”.  There appears to be no mention of such use of the private key in the specification.  Claims 1 and 10-12 have each been amended to recite that a “POR result indicates logging information associated with results or information of prior or current checks of data” or similar limitations.  There appears to be .

Claim Rejections - 35 USC § 112

The rejections of Claims 15-17 under 35 U.S.C. 112(a) and (b) are moot in light of the cancellation of the claims.  The rejections of Claims 1-12 and 18 under 35 U.S.C. 112(a) for failure to comply with the written description requirement and of Claims 1-10 and 18 under 35 U.S.C. 112(a) for failure to comply with the enablement requirement, as well as the rejection of Claims 1-12, 14, and 18 under 35 U.S.C. 112(b) as indefinite, are NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed above.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 1 and 10 have been amended to recite encoding data “using the generated private key”.  Although the specification generally discloses a private key, there appears to be no mention in the specification of using the private key specifically to encode data.  Although Applicant generally points to paragraphs 0013-0020, 0049, 0077-0085, and 0105-0115 of the published specification for support of the amended claims (pages 8-9 of the present response), none of these paragraphs describes using the private key to encode data.  Therefore, there is not clear written description of the claimed subject matter in the specification. 
Further, each of independent Claims 1 and 10-12 have been amended to recite that a “POR result indicates logging information associated with results or information of prior or current checks of data” or similar limitations.  Although Applicant points to paragraphs 0013-0020 of the published specification as disclosing “computing ‘logging information’ by performing the POR” (page 9 of the present response), these paragraphs only generally describe computing logging information by performing a POR, and do not mention that a POR result specifically “indicates” logging information or that the logging information is associated with results or information of prior or current checks of data.  There is no mention in the specification of the POR result “indicating” 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claims 1-10, 14, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A determination of a failure to comply with the enablement requirement is made considering the undue experimentation factors set forth in MPEP § 2164.01(a).  In the present application, the factors which appear to weigh most heavily are the breadth of the claims (MPEP § 2164.08), the amount of direction provided by the inventor (MPEP § 2164.03), and the existence of working examples (MPEP § 2164.02).  Claims 1 and 10 recite “Committing, by the client device, to the encoded data using data identification information” or similar limitations.  This operation of committing is broadly recited and does not include in the independent claims any further limitation on what functions are used to perform this operation.  Although Claims 2 and 8 further recite that the committing is performed using a Merkle tree or hash function, this is a broad recitation of categories of function with no details required.  The specification only describes committing in similar terms as recited in the claims (see, for example, paragraph 0075 of the substitute specification).  There are no details provided of how the hash functions 
Claims 1, 10, and 14 further recite a single batch verification procedure or similar, and Claims 1 and 10 have been amended to further recite that the “batch verification procedure comprises verifying different log entries within the logging information in one step or round”.  This batch verification procedure is broadly recited and does not include any further limitation on what underlying functions are used to verify the log entries.  The specification only describes batch verification in similar terms as recited in the claims (see, for example, paragraph 0025 of the substitute specification).  There is not a clear example in the present specification of how verification steps are combined into a batch verification procedure.  The lack of details or examples in any detail beyond the claim language suggests that there is little direction provided by the inventor.  Combined with the broad scope of the claims, this suggests that the enablement of the description is not commensurate in scope with the claims (MPEP § 2164.08) and that undue experimentation would be required to make or use the invention based on the disclosure (MPEP § 2164.06).


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the POR result indicates logging information associated with results or information of prior or current checks of data” in lines 16-18.  First, it is not clear how a POR result generates or indicates logging information.  Further, it is not clear what the phrase “or information of prior or current checks” is intended to modify or be coordinated with, i.e. whether this information is indicated by the POR result or if this information is associated with the logging information.  The above ambiguities render the claim indefinite. 
Claim 10 recites that “the storage device is configured to: exchange… store… perform” in lines 18-21.  There is no conjunction (e.g. “and” or “or) coordinating the functions of exchanging, storing, and performing, and therefore it is not clear whether these functions are all required or if they are alternatives.  The claim further recites “the POR result indicates logging information associated with results or information of prior 
Claim 11 recites “the POR result indicates logging information associated with results or information of prior or current checks of data” in lines 8-10.  First, it is not clear how a POR result generates or indicates logging information.  Further, it is not clear what the phrase “or information of prior or current checks” is intended to modify or be coordinated with, i.e. whether this information is indicated by the POR result or if this information is associated with the logging information.  The above ambiguities render the claim indefinite.
Claim 12 recites “the POR result indicates logging information associated with results or information of prior or current checks of data” in lines 5-6.  First, it is not clear how a POR result generates or indicates logging information.  Further, it is not clear what the phrase “or information of prior or current checks” is intended to modify or be coordinated with, i.e. whether this information is indicated by the POR result or if this information is associated with the logging information.  The claim further recites “the computer” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  The above ambiguities render the claim indefinite.
Claim 14 recites “providing a secure outsourced or delegable proof-of-retrievability (OPOR) scheme that is transformed from a secure publicly verifiable proof-
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armknecht et al, “Outsourced Proofs of Retrievability”.
In reference to Claim 1, Armknecht discloses a method that includes generating a public key and private key (sections 2.2 and 3.2, Setup protocol); encoding data to be stored on a storage device using the private key (sections 2.2 and 3.2, Store protocol); exchanging credentials between the storage device, client device, and auditor device (sections 2.2 and 3.2, Setup protocol); committing to the encoded data using data identification information (section 3.2, Store protocol, proving correctness); storing the encoded data on the storage device with the data identification information (sections 2.2 and 3.2, Store protocol); computing logging information for the stored data based on the public key and performing proofs of retrievability between the auditor device and the storage device using a public source of unpredictable randomness (sections 2.2 and 3.2, POR protocol; noting sections 3.1 and 3.2 discussing the GetRandomness generator based on Bitcoin); the auditor verifying the computed logging information using the public key (sections 2.2 and 3.2, CheckLog algorithm; see also section 2.1, public key used in the verify and prove algorithms, and section 2.2, Setup protocol, noting that “for each of the subsequent protocols and procedures that an involved party always uses as inputs its own secret key and the public keys of the other parties”; see further section 3.1, where the auditor conducts PORs which can be verified by the auditor using the appropriate cryptographic keys, i.e. the public key); and the client verifying the logging information using a batch verification procedure using the public key (sections 2.2 and 3.2, CheckLog algorithm; see also sections 2.1 and 2.2, Setup protocol as noted above; see further section 3.1, where the auditor conducts PORs 
In reference to Claims 2 and 8, Armknecht further discloses using a hash function such as BLS (see section 4.1).
In reference to Claims 3 and 4, Armknecht further discloses time-dependent sources of randomness such as a blockchain (section 3.1, Figure 1; see also section 3.2, GetRandomness generator based on Bitcoin).
In reference to Claim 5, Armknecht further discloses the same batch verification procedure used by the auditor and client (sections 2.2 and 3.2, CheckLog algorithm; see also section 3.1).
In reference to Claims 6, 7, and 18, Armknecht further discloses file tags having random elements, where the file tags are used in performing the POR (section 2.1; see also sections 2.2 and 3.2).
In reference to Claim 9, Armknecht further discloses a pseudo-random function or permutation (sections 3.1 and 3.2).

Claim 10 is directed to a system having functionality corresponding to the method of Claim 1, and is rejected by a similar rationale, mutatis mutandis.
Claim 11 is directed to a software implementation of the functions of computing and verifying logging information as recited in the method of Claim 1, and is rejected by a similar rationale.

In reference to Claim 14, Armknecht discloses a method that includes providing a secure outsourced proof-of-retrievability scheme (see the entire document, especially sections 2 and 3) and verifying POR information by an auditor device and subsequently verifying the POR information by a client device using a batch verification procedure and a public key (sections 2.2 and 3.2, CheckLog algorithm; see also section 2.1, public key used in the verify and prove algorithms, and section 2.2, Setup protocol, noting that “for each of the subsequent protocols and procedures that an involved party always uses as inputs its own secret key and the public keys of the other parties”; see further section 3.1, where the auditor conducts PORs which can be verified by the auditor and user using the appropriate cryptographic keys, i.e. the public key, where the user verifies a number of POR in a single batch).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492